EXHIBIT 10.1

AGREEMENT

This is an Agreement made as of this 19 day of June, 2015 by and between
Continental Rail Corp. (“Continental” or “Corporation”), a Nevada corporation
with its principal place of business at 2929 E. Commercial Boulevard, PH-D, Fort
Lauderdale, FL 33308, Continental Rail, LLC (“LLC”), a Florida limited liability
company with its principal place of business at 2929 E. Commercial Blvd., PH-D,
Fort Lauderdale, FL and the Series A Preferred Stockholders of Continental
listed on Exhibit A (the “Preferred Shareholders”) with their principal place of
business listed opposite their respective names on Exhibit A hereto.

WHEREAS, Continental is a public corporation whose shares are quoted for trading
on the OTCQB Tier of the OTC Markets under the symbol “CRCX”;

WHEREAS, LLC is a recently organized limited liability company which intends to
provide management services to Golden Gate Capital for the Delta Southern
Railroad (“Delta Southern”);

WHEREAS, the holders of interests in the LLC include the Preferred Shareholders;

WHEREAS, the Preferred Shareholders own in the aggregate 600,000 shares of
Continental's Series A Preferred Stock, in the amounts set forth opposite their
respective names on Exhibit A hereto, which such shares represent 100% of the
issued and outstanding shares of such class of securities;

WHEREAS, certain of the Preferred Shareholders are also executive officers and
directors of Continental;

WHEREAS, following the execution of the letter of intent in August 2013,
Continental has diligently attempted but was unable to obtain financing for the
acquisition of Delta Southern, which was subsequently acquired by Golden Gate
Capital;

WHEREAS, it was expected that the Corporation would provide management services
to Delta Southern following the proposed acquisition of that entity;

WHEREAS, Golden Gate wishes to engage the Preferred Shareholders to manage Delta
Southern, but has required that the manager cannot be owned (more than 10%) or
controlled by a public company;

WHEREAS, the Corporation believes it is in the best interests of its
stockholders to enter into the Agreement as it does not constitute the loss of a
corporate opportunity and it is fair to its stockholders;

WHEREAS, in consideration for a 10% membership interest in the LLC (the
"Interest") and other actions herein set forth, the Corporation has agreed to
waive any rights it may have had to manage the Delta Southern, as well as any
other corporate opportunities previously introduced to the Corporation by the
Preferred Shareholders and which were not consummated because the Corporation
could not obtain financing.

NOW, THEREFORE, on the stated premises and for and in consideration of the
foregoing recitals which are hereby incorporated by reference, the mutual
covenants and agreements hereinafter set forth and the mutual benefits to the
parties to be derived herefrom and for other good and valuable consideration,
the sufficiency and receipt of which are hereby acknowledged, the parties hereto
agree as follows:





1




--------------------------------------------------------------------------------



1.

Waiver of Interest in Corporate Opportunities and Issuance of Interest.  In
consideration for the waiver of its rights, if any, (i) to manage Delta
Southern, and (ii) other opportunities introduced to the Corporation by the
Preferred Shareholders and which were not consummated because the Corporation
could not obtain financing, the LLC hereby issues the Interest to the
Corporation , which such Interest shall be fully paid and non-assessable.  As a
member of the LLC, Continental shall be entitled to any and all rights and
privileges of all other members of the LLC.  Within 10 days from the execution
of this Agreement by all parties hereto, the LLC shall cause a certificate or
other written evidence of Continental's ownership of the Interest to be
delivered to Continental.

2.

Change of Name of Corporation.  As additional consideration, and subject to
compliance with applicable Nevada law and FINRA approval, as soon as practicable
following the execution of this Agreement by all parties the Corporation shall
undertake such actions as are reasonably necessary to change its corporate name
so as to permit the LLC the ability to use the name "Continental Rail" in its
business..

3.

Cancellation of the Shares.  To facilitate the transaction, and for no
additional consideration, the Preferred Shareholders hereby return 600,000 of
the shares of Series A Preferred Stock set forth opposite their respective names
on Exhibit A hereto (the "Shares") to the Corporation, which such Shares shall
be cancelled and returned to the status of authorized but unissued and
undesignated shares of Continental's preferred stock. If the shares are held in
certificate form, immediately following the execution of this Agreement by all
parties, each Preferred Shareholder shall deliver the original certificate
representing the Shares so tendered to Continental, together with such
additional documents as Continental may reasonably request in order to
facilitate the cancellation of such Shares.]

4.

Representations and Warranties.

4.1.

Representations and Warranties of Continental.  Continental hereby warrants and
represents to the LLC and the Preferred Shareholders as follows:

4.1.1.

Power and Authority.  Continental is a corporation duly organized, validly
existing, and in good standing under the laws of the State of Nevada, and has
the corporate power and authority to carry on its business as now conducted and
to own, lease and operate its properties and assets. Continental is duly
qualified or licensed to transact business as a foreign corporation in good
standing in the states of the United States and/or foreign jurisdictions where
the character of its assets or the nature or conduct of its business requires it
to be so qualified or licensed.  Continental has all requisite corporate power
and authority to execute and deliver this Agreement and each instrument to be
executed and delivered by Continental in connection with this Agreement, to
perform its obligations hereunder and thereunder, and to consummate the
transactions contemplated hereby. This Agreement has been duly and validly
executed by Continental, and, assuming this Agreement has been duly executed by
the LLC and the Preferred Shareholders, this Agreement constitutes a valid and
binding agreement of Continental, enforceable against Continental in accordance
with its terms, subject to bankruptcy, insolvency, fraudulent transfer,
reorganization, moratorium and similar laws of general applicability relating to
or affecting creditors' rights and to general equity principles.

4.1.2.

Consents and Approvals. The execution and performance of this Agreement do not,
and the consummation of the transactions contemplated hereby and compliance with
the provisions of this Agreement will not, (a) conflict with or violate the
Amended and Restated Articles of Incorporation and Bylaws of Continental, (b)
conflict with or violate any statute, ordinance, rule, regulation, judgment,
order, writ, injunction, decree or law applicable to Continental, or by which
either Continental or its properties or assets may be bound or affected, or (c)
result in a violation or breach of or constitute a default (or an event which
with or without notice or lapse of time or both would become a





2




--------------------------------------------------------------------------------

default) under, or give to others any rights of termination, amendment,
acceleration or cancellation of, or result in any loss of any benefit under, any
contract, agreement or arrangement to which Continental is a party, or the
creation of liens on any of the property or assets of Continental.  

4.2.

Representations and Warranties of the LLC.  The LLC hereby warrants and
represents to Continental and the Preferred Shareholders as follows:

4.2.1.

Power and Authority.  The LLC is a limited liability company duly organized,
validly existing, and in good standing under the laws of the State of Florida,
and has the corporate power and authority to carry on its business as now
conducted and to own, lease and operate its properties and assets. The LLC is
duly qualified or licensed to transact business as a foreign corporation in good
standing in the states of the United States and/or foreign jurisdictions where
the character of its assets or the nature or conduct of its business requires it
to be so qualified or licensed.  The LLC has all requisite corporate power and
authority to execute and deliver this Agreement and each instrument to be
executed and delivered by the LLC in connection with this Agreement, to perform
its obligations hereunder and thereunder, and to consummate the transactions
contemplated hereby. This Agreement has been duly and validly executed by the
LLC, and, assuming this Agreement has been duly executed by Continental and the
Preferred Shareholders, this Agreement constitutes a valid and binding agreement
of the LLC, enforceable against it in accordance with its terms, subject to
bankruptcy, insolvency, fraudulent transfer, reorganization, moratorium and
similar laws of general applicability relating to or affecting creditors' rights
and to general equity principles.

4.2.2.

Consents and Approvals. The execution and performance of this Agreement do not,
and the consummation of the transactions contemplated hereby and compliance with
the provisions of this Agreement will not, (a) conflict with or violate the
Articles of Organization and Operating Agreement, if one, of the LLC, (b)
conflict with or violate any statute, ordinance, rule, regulation, judgment,
order, writ, injunction, decree or law applicable to the LLC, or by which either
the LLC or its properties or assets may be bound or affected, or (c) result in a
violation or breach of or constitute a default (or an event which with or
without notice or lapse of time or both would become a default) under, or give
to others any rights of termination, amendment, acceleration or cancellation of,
or result in any loss of any benefit under, any contract, agreement or
arrangement to which the LLC is a party, or the creation of liens on any of the
property or assets of the LLC.  

4.2.3.

Interest.  The Interest to be issued to Continental in accordance with the terms
of this Agreement has been duly authorized by all necessary corporate and member
actions and, when so issued in accordance with the terms of this Agreement, will
be validly issued, fully paid and non-assessable and will not be issued in
violation of the pre-emptive or similar rights of any person or entity.  

4.3.

Representations and Warranties of the Preferred Shareholders.  The Preferred
Shareholders jointly and severally hereby warrant and represent to Continental
and the LLC as follows:

4.3.1.

Power and Authority.  The Preferred Shareholder has all requisite power and
authority to execute and deliver this Agreement and each instrument to be
executed and delivered by it in connection with this Agreement, to perform its
obligations hereunder and thereunder, and to consummate the transactions
contemplated hereby. This Agreement has been duly and validly executed by the
Preferred Shareholder, and, assuming this Agreement has been duly executed by
Continental and the LLC, this Agreement constitutes a valid and binding
agreement of the Preferred Shareholder, enforceable against it in accordance
with its terms, subject to bankruptcy, insolvency, fraudulent transfer,
reorganization, moratorium and similar laws of general applicability relating to
or affecting creditors' rights and to general equity principles.





3




--------------------------------------------------------------------------------



4.3.2.

Consents and Approvals. The execution and performance of this Agreement do not,
and the consummation of the transactions contemplated hereby and compliance with
the provisions of this Agreement will not, (a) conflict with or violate any
statute, ordinance, rule, regulation, judgment, order, writ, injunction, decree
or law applicable to the Preferred Shareholder, or by which its properties or
assets may be bound or affected, or (b) result in a violation or breach of or
constitute a default (or an event which with or without notice or lapse of time
or both would become a default) under, or give to others any rights of
termination, amendment, acceleration or cancellation of, or result in any loss
of any benefit under, any contract, agreement or arrangement to which the
Preferred Shareholder is a party, or the creation of liens on any of the
property or assets of the Preferred Shareholder.  

4.3.3.

Ownership of Shares.  The Preferred Shareholder is the sole record and
beneficial owner of the Shares, all of which such Shares are owned free and
clear of all liens and encumbrances, and have not been sold, pledged, assigned,
transferred or otherwise hypothecated except pursuant to this Agreement.  he
Shares are held by the Preferred Shareholder on an uncertificated basis.  There
are no outstanding subscriptions, rights, options, warrants or other agreements
obligating the Preferred Shareholder to sell or transfer to any third person any
of the Shares, or any interest therein.  The Preferred Shareholder has full,
sole and absolute power and authority to deliver to Continental the Shares for
cancellation in accordance with the terms of this Agreement.

5.

Access to Independent Counsel.  This Agreement has been prepared by Pearlman
Schneider LLP, counsel for Continental.  The LLC and each Preferred Shareholder
acknowledge that, in executing this Agreement, it has had the opportunity to
seek the advice of independent legal and/or tax counsel, and has read and
understood all of the terms and provisions of this Agreement and the
transactions contemplated hereby.  The LLC and each Preferred Shareholder
irrevocably waive any and all conflicts which may exist with respect to the
representation of Continental by Pearlman Schneider LLP in connection with this
Agreement and the transactions contemplated hereby.

6.

General Provisions.

6.1.

Notices.  All notices and other communications hereunder shall be in writing and
shall be deemed given if sent by e-mail transmission (if receipt is
electronically confirmed), or by a prepaid overnight courier service (if receipt
is confirmed in writing) addressed to the recipient at the addresses set forth
earlier in this Agreement (or at such other address for a party as shall be
specified by like notice).

6.2.

Entire Agreement.  This Agreement contains the entire agreement of the parties
hereto with respect to the subject matter contained herein. All prior
negotiations and agreements between the parties hereto with respect to the
transactions provided for herein are superseded by this Agreement.

6.3.

Waiver.  No waiver of any of the provisions of this Agreement shall be effective
against any party to this Agreement unless reduced in writing and duly signed by
such party. The waiver by any party of any right hereunder or of any breach of
any of the terms hereof or defaults hereunder shall not be deemed a waiver of
any other rights or any subsequent breach or default, whether of the same or of
a similar nature, and shall not in any way affect the terms hereof except to the
extent of such waiver.

6.4.

Amendment.  This Agreement can not be amended or modified unless made in writing
and duly signed by or on behalf of the parties hereto.

6.5.

Construction.  Wherever possible, each provision of this Agreement will be
interpreted in such manner as to be effective and valid under applicable law and
in such a way as to, as





4




--------------------------------------------------------------------------------

closely as possible, achieve the intended economic effect of such provision and
this Agreement as a whole, but if any provision contained herein is, for any
reason, held to be invalid, illegal or unenforceable in any respect, such
provision shall be ineffective to the extent, but only to the extent, of such
invalidity, illegality or unenforceability without invalidating the remainder of
such provision or any other provisions hereof, unless such a construction would
be unreasonable.

6.6.

Assignment.  This Agreement may not be transferred, assigned, pledged or
hypothecated by any party hereto. This Agreement shall be binding upon and shall
inure to the benefit of the parties hereto and their respective successors and
assignees.

6.7.

Costs and Expenses.  Except as set forth herein, each party shall pay its own
and its advisers' fees and expenses (including financial and legal advisors)
incurred in connection with the negotiation and execution of this Agreement and
the transactions contemplated herein.

6.8.

Non-Impairment of Rights.  No failure or delay on the part of any party hereto
in the exercise of any right hereunder shall impair such right or be construed
to be a waiver of, or acquiescence in, any breach of any representation,
warranty or agreement herein, nor shall any single or partial exercise of any
such right preclude other or further exercise thereof or of any other right.

6.9.

Counterparts.  This Agreement may be signed in any number of counterparts, each
of which shall be an original, with the same effect as if the signatures thereto
and hereto were upon the same instrument. This Agreement shall become effective
when each party hereto shall have received a counterpart, or facsimile of a
counterpart, of the Agreement signed by the other party or parties hereto.
Delivery of an executed copy of this Agreement by facsimile transmission shall
have the same effect as delivery of an originally executed copy of this
Agreement, whether an originally executed copy shall be delivered subsequent
thereto.

6.10.

Governing Law.  This Agreement shall be governed by and construed and
interpreted in accordance with the laws of the State of Florida applicable to
contracts made and to be performed entirely therein, without giving effect to
the rules and conflicts of law.

IN WITNESS WHEREOF, the parties have executed this Agreement on the date first
above written.




 

CONTINENTAL RAIL CORP.

 

 

 

 

By:

/s/ John H. Marino, Jr.

 

 

John H. Marino, Jr., Chief Executive Officer

 

 

 

 

CONTINENTAL RAIL, LLC

 

 

 

 

By:

/s/ John H. Marino, Jr.

 

 

John Marino, Jr., Managing Member





























5




--------------------------------------------------------------------------------





 

PREFERRED SHAREHOLDERS:

 

 

 

 

/s/ John H. Marino, Jr.

 

John H. Marino, Jr.

 

 

 

 

 

 

 

Estate of John H. Marino, Sr.

 

 

 

 

By:

/s/ John H. Marino, Jr.

 

 

John H. Marino, Jr., on behalf of the

 

 

Estate of John H. Marino, Sr.

 

 

 

 

 

 

 

/s/ Timothy S. Hart

 

Timothy S. Hart

 

 

 

 

 

 

 

/s/ Neil Swartz

 

Neil Swartz

 

 

 

 

 

 

 

/s/ Larry Coe

 

Larry Coe























6




--------------------------------------------------------------------------------

Exhibit A




Preferred Shareholder




Name

Address

No. of Shares Tendered for Cancellation

 

 

 

John H. Marino, Jr.

102 N.E. 2nd Street, Apt. 315

Boca Raton, FL 33432

180,000

Timothy S. Hart

2929 E. Commercial Blvd., PH-D

Fort Lauderdale, FL  33308

180,000

Neil Swartz

2929 E. Commercial Blvd., PH-D

Fort Lauderdale, FL  33308

180,000

Estate of John H. Marino, Sr.

102 N.E. 2nd Street, Apt. 315

Boca Raton, FL 33432

42,000

Larry Coe

848 NE 76th Street

Boca Raton, FL 33487

18,000

 

 

600,000








7


